Title: Visiting and Business Cards, [1757–1775]
From: 
To: 


[1757–1775]
Among Franklin’s surviving papers is a collection of personal visiting cards (or “visiting tickets” as they appear to have been called) and business cards of tradesmen and others. Some of the personal cards are handwritten, as is one of Franklin’s own after he received his doctorate; others are printed or engraved, and occasionally decorated with floral borders. They include, among others, the cards of the Earl of Morton, Sir James Jay, the Bishop of St. Asaph, Prince de Masserano, and Thomas Pownall. Among the business cards are those of a limner, a cheesemonger, coal merchants, and the like, and one professional man: “Spence Operator for the Teeth to His Majesty.” Because of this appointment the dentist proudly decorated his card with the royal coat of arms. None of these cards can be precisely dated; they are recorded here simply as interesting souvenirs of Franklin’s London residence.
